Name: Commission Regulation (EEC) No 2291/92 of 4 August 1992 re-establishing the levying of customs duties on products falling within CN codes 4302 30 10 and 4303, originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  leather and textile industries
 Date Published: nan

 6. 8 . 92 Official Journal of the European Communities No L 221 / 17 COMMISSION REGULATION (EEC) No 2291/92 of 4 August 1992 re-establishing the levying of customs duties on products falling within CN codes 4302 30 10 and 4303, originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of certain industrial products originating in developing countries ('), extended into 1992 by Regulation (EEC) No 3587/91 (2) and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of products falling within CN codes 4302 30 10 and 4303, originating in Hong Kong, the individual ceiling was fixed at 21 536 000 ; whereas, on 26 May 1992, imports of these products into the Commu ­ nity originating in Hong Kong reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-estabhlish the levying of customs duties in respect of the products in question against Hong Kong, HAS ADOPTED THIS REGULATION : Article 1 As from 9 August 1992, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products originating in Hong Kong : Order No CN code Description 10.0600 4302 30 10 Tanned and dressed furskins (including heads, tails, paws and other pieces or cuttings), unassembled or assembled (without the addition of other materials) other than those of headings No 4303  Whole skins and pieces or cuttings thereof, assembled   'Dropped' furskins 4303 Articles of apparel and clothing accessories and other articles of furskin Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1992. For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Last amended by Council Regulation (EEC) No 282/92 (OJ No L 31 , 7. 2. 1992, p. 1 ).